           Case 1:18-cv-05482-AT Document 69 Filed 11/19/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 AMBASE CORPORATION, 111 WEST 57TH
 MANAGER FUNDING LLC, and 111 WEST 57TH
 INVESTMENT LLC, on behalf of itself and derivatively
 on behalf of 111 WEST 57TH PARTNERS LLC,

                                Plaintiffs,                       Docket No. 1:18-cv-5482(AT)

         -against-                                                   NOTICE OF APPEAL

 111 WEST 57TH SPONSOR LLC, 111 WEST 57TH JDS
 LLC, PMG WEST 57TH STREET LLC, 111 WEST 57TH
 CONTROL LLC, 111 WEST 57TH DEVELOPER LLC,
 111 WEST 57TH KM EQUITY LLC, 111 WEST 57TH
 KM GROUP LLC, KEVIN MALONEY, MATTHEW
 PHILLIPS, MICHAEL STERN, NED WHITE, 111
 CONSTRUCTION MANAGER LLC, PROPERTY
 MARKETS GROUP, INC., JDS DEVELOPMENT
 LLC, and JDS CONSTRUCTION GROUP LLC,

                                Defendants,

 111 WEST 57TH PARTNERS LLC,

                                Nominal Defendant.

       Notice is hereby given that Plaintiffs AmBase Corporation, 111 West 57th Manager

Funding LLC, and 111 West 57th Investment LLC, on behalf of itself and derivatively on behalf

of 111 West 57th Partners LLC, hereby appeal to the United States Court of Appeals for the Second

Circuit from the final order and judgment entered in this action on the 25th and 26th days of October,

2018, and all interlocutory orders merged into the final judgment.
          Case 1:18-cv-05482-AT Document 69 Filed 11/19/18 Page 2 of 3



Dated: November 19, 2018                        Respectfully submitted,

MEISTER SEELIG & FEIN LLP                       COOPER & KIRK, PLLC

                                                s/ David H. Thompson
       Stephen B. Meister, Esq.                        David H. Thompson*
       Stacey M. Ashby, Esq.                           Peter A. Patterson*
       Kevin A. Fritz, Esq.                            Brian W. Barnes*
       Eugene Meyers, Esq.                             Nicole J. Moss*
125 Park Avenue, 7th Floor                             Haley N. Proctor*
New York, New York 10017                               * Admitted Pro Hac Vice
Phone: (212) 655-3500                           1523 New Hampshire Avenue, N.W.
sbm@msf-law.com                                 Washington, D.C. 20036
Attorneys for Plaintiffs                        (202) 220-9600
                                                dthompson@cooperkirk.com
                                                Attorneys for Plaintiffs




                                          2
         Case 1:18-cv-05482-AT Document 69 Filed 11/19/18 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that, on November 19, 2018, an electronic copy of the

foregoing was filed with the Clerk of Court using the ECF system and thereby served

upon all counsel of record.

                                      s/David H. Thompson
                                      David H. Thompson
